DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ response of 3/3/2022 has been considered and entered in the record. The rejections of record are withdrawn in view of Applicants’ arguments. The following new rejections are made. Applicants arguments have been considered, and are addressed below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (US 2007/0111110)  in view of Ishibashi et al (US 2007/0287298) and Sheu et al  (US 2011/0117749)   .
With respect to Claim 1, Lin et al  discloses a method of forming a semiconductor device structure comprising: forming a resist structure  (Figure 3A, 26 and 28) over a substrate (Figure 3A, 22 and corresponding text), the resist structure comprising an anti-reflective coating (ARC) layer (Figure 3A, 28) and a photoresist layer (Figure 3A, 26) over the ARC layer; patterning the photoresist layer to form a trench therein (Figure 3B and corresponding text); performing a  plasma treatment  to the patterned photoresist layer, wherein the plasma treatment is configured to smooth/strengthen sidewalls of the trench (Figure 3C and corresponding text); and patterning the ARC layer using the patterned photoresist layer as an etch mask (Figure 3D and corresponding text). See Figure 3A-4 and paragraphs 31-47. Moreover, Lin et al discloses the plasma treatment is an argon or hydrogen bromide plasma treatment. See paragraphs 19 and 40-41.
Lin et al differs from the Claims at hand in that Lin et al does not disclose a hydrogen plasma treatment performed at a temperature ranging from about 200 degrees Celcius to about 600 degrees Celcius. 
Ishibashi et al is relied upon to disclose a plasma treatment to strengthen/harden photoresist for future etching and discloses the equivalence of reducing plasmas such as hydrogen plasma and HBr plasma.  See paragraph 11.
Sheu et al also discloses a plasma pre-etch treatment on photoresist which comprises treatment with a hydrogen plasma at a temperature of 200 degrees Celcius. See paragraph 39; and Figure 3 and corresponding text.
It would have been obvious for one of ordinary skill in the art, before the time of the invention, to use hydrogen in the plasma treatment of Lin et al, for its known benefit in the art as a pre-etch plasma treatment component as disclosed by the Ishibashi et al and Sheu et al references. Moreover,  Ishibashi et al discloses HBr and hydrogen plasmas are known equivalents in the treatment of photoresist. The use of a known component, hydrogen, for its known benefit in plasma treatments, would have been prima facie obvious to one of ordinary skill in the art in view of the cited references. Furthermore, with respect to the claimed temperature range, overlapping ranges are prima facie obvious. See In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F 2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990).
With respect to Claim 2, Lin et al in view of Ishibashi et al and Sheu et al make obvious, wherein performing the hydrogen plasma treatment comprising using a process  gas comprising a hydrogen gas and a carrier gas, for the reasons as discussed above with respect to Claim 1. Lin et al discloses the use of argon (paragraph 40); Ishibashi et al disclose the use of argon (paragraph 11); and Sheu et al disclose the use of nitrogen (paragraphs 38-39).
With respect to Claim 3, Lin et al disclose the use of argon in paragraph 40. Moreover, Ishibashi et al disclose the use of argon (paragraph 11).
With respect to Claims 4-5, a change in concentration (relative flowrate) is an unpatentable modification in the absence of a showing of unobvious  results. See In re Aller , 105 USPQ 233 (CCPA 1955). Moreover, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 195 USPQ (CCPA 1977). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US 2007/0111110)  in view of Ishibashi et al (US 2007/0287298) and Sheu et al  (US 2011/0117749)   as applied to claims 1-5 above, and further in view of Srivastava et al (US 2013/0267097) .
Lin et al, Ishibashi et al and Sheu et al are relied upon as discussed above with respect to Claims 1-5.
However, none of the references discloses the use of fluoromethane as required by Claim 6.
Srivastava et al disclose  a plasma treatment which includes  hydrogen and fluoromethane. See paragraphs 6-9. 
With respect to Claim 6, it would have been obvious for one of ordinary skill in the art, before the time of the invention, to include fluoromethane in the plasma treatment of Lin et al, Ishibashi et al and Shue et al, for its known benefit in the art as a pre-etch plasma treatment component as disclosed by the Srivastava et al reference. The use of a known component, fluoromethane, for its known benefit in plasma treatments, would have been prima facie obvious to one of ordinary skill in the art in view of the cited references. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US 2007/0111110)  in view of Ishibashi et al (US 2007/0287298) and Sheu et al  (US 2011/0117749)  as applied to claims 1-5 above, and further in view of Yu et al (US 2015/0332934).
Lin et al, Ishibashi et al and Sheu et al are relied upon as discussed above with respect to Claims 1-5.
However, none of the references disclose the use of an organic planarization layer (OPL) under the ARC layer as required by Claim 7.
Yu et al is simply relied upon to disclose the use of an OPL under the photoresist and ARC layer. See paragraph 4.
With respect to Claim 7, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an OPL layer in the process of Lin et al, Ishibashi et al and Sheu et al, for its benefit of forming a resist structure as disclosed by Yu et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Lin et al (US 2007/0111110)  in view of  Ishibashi et al (US 2007/0287298) and Sheu et al  (US 2011/0117749)   as applied to claims 1-5 above, and further in view of Ding et al (US 2011/0306215).
Lin et al, Ishibashi et al and Sheu et al are relied upon as discussed above with respect to Claims 1-6.
However, none of the references disclose the use of another ARC layer and repetition of the process as required by Claim 8 .
Ding et al is simply relied upon to disclose the use of additional ARC layer and discloses the use of the claimed treatment components. See paragraphs 16-23.
With respect to Claim 8, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use an  additional ARC layer and duplicate  the process of Lin et al , Ishibashi et al and Sheu et al, for its benefit of patterning the other ARC layer. The duplication of a known process for its known benefit is prima facie obvious to one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960).
Allowable Subject Matter
Claims 9-20 are allowed.
			Response to Applicants’ Arguments
With respect to the  combination  of Ishibashi and Lin, Applicants argue that “Ishibashi explicitly states that the treatment in paragraph 0011 introduces “ a big problem””.  The Examiner notes that “the big problem “ refers to “In other hardening treatments”. The Examiner notes that Lin discloses HBr plasma, and Ishibashi discloses the equivalence of HBr and hydrogen plasma. The substitution of one for the other would be prima facie obvious to one of ordinary skill in the art, for the reasons as discussed above. 
With respect to the Srivasta reference and the newly amended temperature limitation, Applicants arguments are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
April 26, 2022

/ALEXANDER G GHYKA/               Primary Examiner, Art Unit 2812